Citation Nr: 0312469	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  00-11 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an increased rating for the veteran's service-
connected post-traumatic stress disorder (PTSD) evaluated as 
50 percent disabling since January 26, 2000, and 30 percent 
disabling prior to that date.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel 


INTRODUCTION

The veteran served on active duty from July 1967 to August 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  The RO denied an increased rating greater 
than 30 percent for the veteran's service-connected PTSD.

In a June 2002 rating decision, the RO increased the 
disability evaluation for PTSD from 30 to 50 percent, but the 
50 percent rating was made effective from January 26, 2000.  
Thus, the issue on appeal has been characterized as shown 
above.  


REMAND

Subsequent to the case being certified to the Board on 
appeal, the veteran submitted evidence into the record.  Of 
particular significance is an award of disability benefits 
from the Social Security Administration (SSA).  The Board 
finds that a remand is necessary so that the RO may retrieve 
the medical evidence on which the SSA award was based.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

In addition, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the new duty-
to-assist regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, ____F.3d___, Nos. 02-7304, 
-7305, -7316 (May 1, 2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held that 38 C.F.R. § 19.9(a)(2) was invalid because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain an appellant's waiver.  Here, as 
there, new evidence has been received by the Board which has 
never been considered by the agency of original jurisdiction.  

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should contact SSA and obtain 
copies of the medical evidence on which 
the decision to award SSA disability 
benefits was based as well as a copy of 
the award.  

2.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

3.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, including any medical 
examination deemed warranted, the RO 
should review the veteran's claim.  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




